Citation Nr: 0018222	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-23 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
diagnosed as hidradenitis suppurativa.

2.  Entitlement to service connection for chronic bronchitis, 
to include as due to exposure to mustard gas.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of chip fracture of the right fifth toe.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
September 1975.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1995, by the Buffalo, New York Regional Office (RO), which 
granted service connection for residuals of chip fracture of 
the right fifth toe, and assigned a noncompensable 
evaluation; that rating action also denied service connection 
for a skin disorder, diagnosed as hidradenitis suppurativa, 
and chronic bronchitis.  The notice of disagreement with this 
determination was received in April 1995.  The statement of 
the case was issued in May 1995.  The veteran appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in August 1995.  A complete transcript of the 
testimony is of record.  The veteran's hearing testimony is 
accepted as her substantive appeal.  

The veteran has been represented throughout  her appeal by 
the Veterans of Foreign Wars of the United States, which 
submitted written argument to the Board in June 2000.  

During the August 1995 hearing, the veteran indicated her 
desire to withdraw her appeal regarding the claim for service 
connection for residuals of uterine dilation and endometrial 
curettage.  The hearing testimony, reduced to writing in the 
form of a hearing transcript, is accepted as a written 
statement withdrawing the appeal, as is required by 
regulation.  38 C.F.R. § 20.204(b) (1999).  Therefore, this 
claim is no longer before the Board.  


FINDINGS OF FACT

1.  The veteran is not shown to have experienced full-body 
mustard gas exposure during active military service.  

2.  Hidradenitis suppurativa is not a disease for which 
service connection may be presumed as being the result of 
exposure to mustard gas.  

3.  The record does not contain competent medical evidence of 
a nexus between the veteran's currently diagnosed 
hidradenitis suppurativa and the veteran's active military 
service.  

4.  There is no competent medical evidence linking the 
veteran's chronic bronchitis to an inservice injury or 
disease, to include any exposure to mustard gas during 
service.  

5.  The veteran's right fifth toe does not demonstrate 
malunion, nonunion, or any other ascertainable abnormality; a 
moderate disability, due to the residuals of a chip fracture 
of the right 5th toe, is not shown.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a skin disorder, 
diagnosed as hidradenitis suppurativa.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim of entitlement to service connection 
for chronic bronchitis, is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

3.  The schedular criteria for a compensable disability 
rating for residuals of a chip fracture of the right fifth 
toe have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.40, 4.45 and 4.71a, Diagnostic Code 
5283 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The records reflect that the veteran entered active duty in 
March 1974; an enlistment examination was negative for any 
complaints, findings or diagnoses of a skin disorder or a 
lung disorder, to include bronchitis.  The veteran was seen 
in June 1974, indicating that she tripped and fell down a 
flight of stairs three days ago; it was noted that the 
veteran had extensive pain and tenderness with some edema 
along the distal fibula.  No fracture was noted on x-ray.  
The veteran was again seen in July 1974 for complaints of 
tenderness over the first metatarsal at the base, with slight 
prominence of the tarsal-metatarsal joint; new x-rays were 
negative.  The veteran was next seen in September 1974, 
complaining of viral syndrome initially with increasing 
persistent cough productive of purulent sputum.  On 
examination of the chest, some rhonchi in the anterior aspect 
were noted.  The impression was upper respiratory infection 
syndrome, probably secondary to "Bout bronchitis."  

The service medical records also show that the veteran was 
seen in May 1975 for complaints of pain in the left chest; 
she indicated that she had had a cold with productive cough 
and brownish phlegm.  On examination, the chest was clear 
except for an unusual inspiratory sound in the left base that 
sounded like a hesitation.  A chest x-ray was normal.  The 
diagnosis was pulled muscle.  On the occasion of the 
separation examination in September 1975, the veteran 
reported a history of skin disease, broken bones, tumor, 
growth, and cysts; clinical evaluation was negative for any 
findings of a skin disorder or bronchitis.  

Received in March 1976 were VA progress notes dated from 
October 1975 to November 1975, reflecting treatment for a 
skin disorder.  The records indicate that the veteran was 
seen on October 23, 1975, with the complaint of a lump on the 
right groin for the past four days; the provisional diagnosis 
was bilateral inguinal adenitis.  During a clinical visit in 
November 1975, it was noted that the veteran had a hard 
nodule in the right groin for the past month, which had grown 
larger and tender in the last two weeks.  On November 12, 
1975, the veteran was seen in the surgical clinic, at which 
time she again reported noticing a tender mass in the right 
inguinal area, which had become reddened.  The veteran also 
reported having a cold in the past two weeks with persistent 
cough with occasional gray sputum; it was noted that she 
smoked 1 and 1/2 pack per day.  On examination, there was a 2 x 
4 cm. slightly red and raised mass in the right inguinal 
areas.  The impression was probable cellulitis.  

Of record are private treatment records dated from February 
1986 to October 1992, which show treatment for several 
disabilities.  During a clinical visit in October 1986, the 
veteran complained of an itchy rash on her face and chest 
that started the evening before; she noted that she was 
exposed to three day measles.  On examination, the veteran 
had small, dry, and erythematous areas on her skin.  The 
assessment was non-specific rash.  The records indicate that 
the veteran was seen in December 1987 for complaints of cold 
for the past three months, and now felt like it was setting 
in her chest.  She also complained of a cough that was rarely 
productive of brown sputum; she also complained of shortness 
of breath with exertion.  It was noted that the veteran was a 
smoker and had a history of chronic bronchitis.  The veteran 
described the pain as tightness with occasional shooting 
pain, bilaterally, in the lower thorax since November.  The 
pertinent diagnosis was bronchitis, R/O pneumonia.  

The veteran was afforded a VA compensation examination in 
January 1995, at which time the veteran indicated that she 
was exposed to some type of solution, powder or dust, which 
immediately set a rash on her body; she used special soaps 
and ointments.  The veteran indicated that, since that time, 
she had been bothered with recurrent cellulitis of the right 
and left groin areas and now also of areas of the earlobes 
and an area of the inferior portion of the left breast.  She 
was not taking any medications.  On examination, respiration 
were 18 and non-labored.  The chest was clear to 
auscultation, bilaterally.  The heart had regular sinus 
rhythm, 80 beats per minute; no murmurs, rubs, gallops or 
heaves were noted.  There was an area under the left breast 
that had what appeared to be a chronically infected sebaceous 
cyst with a sinus tract.  Puss could not be expressed and it 
appeared not to be inflamed at that point in time.  Upper and 
lower extremities were normal, except for the intertriginous 
areas of the right and left groins.  Here, the doctor saw 
remnants of old folliculitis and scars present, scattered 
throughout both groin areas.  The impression was recurrent 
folliculitis, "possibly sub-red of hidradenitis;" presently 
this was quiescent.  The examiner suggested that the veteran 
be referred to dermatology for further evaluation of her skin 
problem, since she claimed some type of exposure while she 
was on active duty.  

A skin examination was conducted in March 1995, at which time 
it was noted that examination revealed scaling on the breasts 
with evidence of old cysts that had drained.  In addition, 
the same was true in the groin area and in the ears.  The 
examiner noted that the veteran had hidradenitis suppurativa; 
this was unlikely to be fully resolved and would probably be 
a problem intermittently for many years to come.  

At her personal hearing in August 1995, the veteran indicated 
that she had received several diagnoses for her skin 
disorder; she contended that her condition was much more than 
cellulitis or lumps on the skin.  The veteran testified that 
the skin rash occasionally erupted and released a foul 
smelling discharge; she indicated that the rashes started in 
the folds of her legs, but now occurred under her breasts, on 
her forehead, on her foot and even her earlobes.  The veteran 
reported that, during service, she drove past a warehouse 
where there was some construction going on; thereafter, she 
started to itch and her eyes started to burn.  The veteran 
noted that when she went in sick call, the medic told her 
that it was just mustard gas and that all she needed to do 
was to shower.  The veteran also explained that there was a 
measles outbreak in service.  The veteran argued that she did 
not have any skin problems prior to service; therefore, she 
believed that her skin condition must be due to service.  

The veteran also testified that she had frequent bouts of 
bronchitis in service for which she was treated with Actifed; 
she stated that she failed to understand why that diagnosis 
was not reflected on her records.  The veteran related that 
she went to several doctors after service who told her that 
she didn't need any medication other than aspirin; she noted 
that she was not prescribed any medication for bronchitis 
until 1987, when bronchitis was officially diagnosed.  The 
veteran also testified that her right fifth toe was 
symptomatic with changes in the weather, particularly 
becoming painful with cold weather.  The veteran explained 
that she was unable to wear shoes that cover the top of her 
foot because it stayed tender in that area; she indicated 
that any type of pressure irritated the toe, although it is 
not tender to the touch.  

Of record is a letter from the veteran dated in December 
1995, wherein she reiterated her contentions regarding the 
origin of her claimed disabilities.  In addition, the veteran 
reported that on March 29, 1974, she left New York in 
freezing cold weather and went to the hot weather of 
Anniston, Alabama; she noted that after basic training, she 
went back to Utica, New York for a week and then returned to 
Alabama.  The veteran reported that upon returning to 
Alabama, she had what she thought was a cold; however, upon 
going on sick call and having a throat culture, she was 
informed that she had bronchitis and was placed on Actifed.  

The veteran was afforded a VA compensation examination in 
March 1996, at which time she reported tripping down a flight 
of stairs and injuring her right foot, which required the use 
of a cast; she indicated that she continued to have pain and 
swelling in the right foot to the present time.  She also 
complained of swelling in the right groin where there had 
been some drainage from time to time; she stated that she had 
this problem in the service, but it was not mentioned.  
Examination of the right foot revealed a 1/2 inch increase in 
circumference of the dorsum of the right foot as compared to 
the circumference of the left foot.  The pulses were of good 
volume in the feet; no tenderness was noted and her gait were 
normal on short testing.  Examination of the right groin 
revealed some scarring in the right crewel region, but there 
was no enlarged nodes and there was no sign of abscess 
formation.  X-ray study of the right foot revealed possible 
prior avulsion fracture fragment of the 4th proximal tarsal 
bone in the region of the fourth TMT joint; no other obvious 
fractures or dislocations were identified.  The diagnosis was 
status post fracture of the right foot; the examiner noted 
that the disability referable to the right groin impressed 
him as being associated with recurrent lymphadenitis of 
unknown origin associated with scarring at the present time.  

Received in March 1996 were lay statements from the veteran's 
husband and friend both of whom indicate that the veteran's 
right foot caused her great discomfort, especially during the 
cold weather.  

Received in April 1996 were private treatment records dated 
from September 1979 to February 1987, which show that the 
veteran received clinical attention and treatment for several 
disabilities, particularly a gynecological disorder.  The 
records indicate that the veteran was seen on November 19, 
1986, for complaints of dysfunctional uterine bleeding.  It 
was noted that the veteran smoked one pack of cigarettes a 
day.  On physical examination, the lungs were clear.  The 
impression was dysfunctional uterine bleeding, and rule out 
chronic bronchitis.  

The veteran was afforded a VA compensation examination in 
July 1998, at which time she related that she had no 
complaints of her fifth toe.  The veteran reported complaints 
of pain in the right foot associated with a fracture of her 
right foot, which occurred when she fell down a flight of 
stairs while on active duty in 1974.  She indicated that she 
has continued to experience right foot pain since that time.  
The veteran complained of virtually constant foot pain while 
ambulatory; she indicated that she had tried working as a 
nurse's aide after her discharge, but was unable to continue 
that activity due to the fact that it required prolonged 
standing that caused an increased pain in the right foot.  On 
examination, the veteran walked with a slight limp on her 
right foot.  There was no deformity of the right foot on 
examination.  Examination of the right fifth toe revealed a 
normal examination; there was no deformity of the toe.  There 
was no pain on palpation of the toe or the fifth metatarsal 
or the metatarsophalangeal joint.  Motion of the MP joint was 
equal to the other lesser metatarsophalangeal joints.  The 
veteran again stated that she had never had any problems with 
her toe.  X-ray study of the right foot revealed no evidence 
of fracture; no joint narrowing was seen.  Bone density was 
normal.  The diagnosis was degenerative joint disease of the 
right first tarsometatarsal joint.  

Received in October 1999 were VA outpatient treatment reports 
dated from August 1996 to July 1999, which reflect ongoing 
clinic attention and treatment for several disabilities.  
During a clinical visit in August 1996, the veteran 
complained of tenderness and aching pain on the top of the 
right foot with ambulation; it was noted that he had a broken 
"TN" joint of the right foot 20 years ago.  Examination 
revealed slight palpable tenderness at the "TN" joint of 
the right; there was swelling, but there was no pain with 
range of motion of the right foot or ankle.  The veteran was 
seen in July 1999 for complaints of cold symptoms for the 
past three weeks, and now a cough productive of little 
phlegm; she also complained of airway discomfort.  The 
veteran also reported a low grade fever, mild sore throat, 
and crackle and aching in  her ears.  Examination revealed 
mild expiratory wheezing in the upper lobes.  The assessment 
was bronchitis.  


II.  Legal analysis.

A.  Service Connection.

Service connection may be established for a current 
disability in several ways including on a "direct" basis. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Pursuant to 38 C.F.R. § 3.316 (1999), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full- 
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316 (1999).  

The threshold question which must be addressed, in any claim 
for VA benefits, is whether the veteran has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  To be well-grounded, a claim 
must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  See Epps v. Gober, 126 F. 
3d 1464 (1997), adopting the definition in Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  The United States Supreme Court 
declined to review the case.  Epps v. West, 118 S. Ct. 2348 
(1998).  See also Morton v. West, 12 Vet. App. 477, 480-1, 
(1999).  A claim which is not well-grounded precludes the 
Board from reaching the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).  

To establish that a claim for service connection is well-
grounded, a veteran must present: (1) medical evidence of a 
current disability; (2) medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 
supra.  See Elkins v. West, 12 Vet. App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

(1).  Service connection for chronic bronchitis.

Based on its review of the relevant evidence in this matter, 
the Board concludes that the veteran has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that it is plausible that 
she has a current chronic respiratory disorder, diagnosed a 
chronic bronchitis, that is related to service.  The service 
medical records reflect that the veteran was diagnosed with 
an upper respiratory infection that was reported to be 
probably secondary to a bout of bronchitis; however, chest x-
rays in service were consistently negative.  And, the 
separation examination was negative for any finding of 
bronchitis or any lung disorder.  Likewise, there is no 
evidence of a chronic respiratory disorder in the post-
service medical records until the late 1980's, more than 12 
years after her discharge from service, when the veteran was 
noted to have chronic bronchitis.  It is noteworthy that the 
records reflect many years of smoking cigarettes, but more 
importantly, there is no clinical evidence or medical opinion 
linking the veteran's chronic bronchitis to her service, or 
any incident thereof.  

There is no evidence of record, other than the veteran's 
contentions, that she has a current respiratory disorder that 
is linked to her service.  As the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding any medical diagnosis or causation of  her 
claimed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the claim is not well-grounded and must be 
denied.  

As noted above, 38 C.F.R. § 3.316 provides that full-body 
exposure to nitrogen or sulfur mustard during active military 
service together with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease (COPD), is sufficient to 
establish service connection for that condition.  

However, in the instant case, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran was exposed to mustard gas during her period of 
military service.  In this regard, the Board notes that while 
the veteran reported experiencing cold symptoms after driving 
by a warehouse that she believed contained mustard gas in the 
summer of 1975, she also indicated that her problems began in 
March 1974 after going back and forth from the cold weather 
in New York to Alabama and back to New York.  In addition, 
the veteran fails to indicate any basis for her assertion 
that she was exposed to any mustard gas, as opposed to simple 
dust outside of the mentioned warehouse.  The veteran's 
assertion of exposure to mustard gas as she described is not 
credible, and in any case, is simply beyond her competence to 
make.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

Furthermore, the Board notes that the RO has attempted to 
verify the veteran's claimed mustard gas exposure, but 
information obtained was negative for any evidence of mustard 
gas exposure.  Accordingly, the Board finds the veteran was 
not exposed to mustard gas, and she is not entitled to 
presumptive service connection under 38 C.F.R. § 3.316.  
Regarding the medical evidence of record, while the veteran 
is currently diagnosed with chronic bronchitis, there is no 
credible medical evidence of record that would indicate any 
nexus between the diagnosed disorder and the veteran's 
service.  Accordingly, the Board finds that there is no 
medical evidence of record to support the veteran's claim.  

While the veteran has expressed her belief that her chronic 
bronchitis is due to exposure to mustard gas, she is not 
qualified to render such a medical opinion as to the etiology 
of  her claimed disorder.  See Espiritu, supra; and 
Grottveit, supra.  Therefore, the Board concludes that the 
claim is not well-grounded and must be denied.  


(2).  Service connection for a skin disorder, diagnosed as 
hidradenitis suppurativa.

In the instant case, the Board notes that there is no 
competent medical evidence on file which diagnosed the 
veteran as having any of the skin conditions listed under 38 
C.F.R. § 3.316.  Accordingly, the veteran is not entitled to 
a grant of service connection for a skin disorder, diagnosed 
as hidradenitis, secondary to mustard gas exposure on a 
presumptive basis.  Nevertheless, she may still be entitled 
to a grant of service connection if all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the veteran's claim of entitlement to 
service connection for a skin disorder, diagnosed as 
hidradenitis suppurativa, as secondary to mustard gas 
exposure is not well-grounded.  As a general rule, the 
veteran's account of what occurred during service is presumed 
credible for the purpose of determining whether  her claim is 
well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  This includes the 
veteran's account of mustard gas exposure while on active 
duty.  However, the veteran was not diagnosed with a skin 
disorder during service, nor is there competent medical nexus 
evidence which relates the veteran's current skin problems to 
her period of active duty.  Without such evidence, the 
veteran's claim is not well-grounded.  Caluza at 506.  

The Board notes that the evidence on file shows that the 
veteran was seen on one occasion during service in April 1974 
with an itching rash in addition to headaches, nausea and 
swollen glands; the impression was viral syndrome.  The 
remainder of the service medical records, including the 
separation examination in September 1975, were negative for 
any findings of a skin disorder.  Within one month after 
discharge, in October 1975, the veteran was seen for 
complaints of a lump on the right groin and was subsequently 
diagnosed with cellulitis.  A subsequent treatment note 
reflects that when the veteran was seen on November 19, 1975, 
she reported pain with a lesion on the hand; the impression 
was cellulitis of questionable etiology.  Therefore, although 
a skin disorder was demonstrated shortly after service, there 
is no evidence of record that related that condition to 
military service.  

In addition, more recent medical evidence indicates that the 
veteran currently suffers from a skin disorder diagnosed as 
hidradenitis suppurativa.  However, no competent medical 
evidence is on file which relates this condition to the 
veteran's period of active duty.  To the extent that this 
record and the veteran's contentions go to some theory that 
the veteran has had an on-going skin disorder since service, 
the Board notes that in Voerth v. West, 13 Vet. App. 117 
(1999), the United States Court of Appeals for Veterans 
Claims stated that medical nexus evidence when a claimant 
alleges continuity of symptomatology is still required.  A 
claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  As indicated above, no 
such opinion is on file.  

The Board acknowledges that, following the VA examination in 
January 1995, the examiner indicated that the veteran should 
be referred to dermatology for evaluation of her skin problem 
because it may be related to whatever she was exposed to 
while on active duty.  To the extent that the examiner is 
suggesting that the veteran's skin disorder is related to 
military service, the Board finds that this suggestion is 
merely speculative because the examiner was unable to provide 
a definite diagnosis of the skin disorder without further 
evaluation.  Moreover, it appears these comments may simply 
have been a recitation of the information the veteran 
provided, as opposed to a definitive medical opinion 
regarding the relationship between the veteran's skin 
complaints and service.  Thus, such evidence is of little 
probative value and carries no greater weight than statements 
presented by the veteran, who is not a medical professional.  
The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The Board is not required to accept the 
credibility of a medical opinion which is based upon an 
inaccurate factual history.  See Reonal v. Brown, 5 Vet. App. 
458 (1993).  

The only evidence on file to support the claim are the 
veteran's own contentions.  Issues of medical diagnosis or 
medical causation require competent medical evidence in order 
to have probative value.  See Grottveit at 93.  Nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, her contentions cannot well-ground the 
claim.  Grottveit at 93; Caluza at 504.  


B.  Increased rating for residuals of chip fracture, right 
fifth toe.

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for residuals of a chip 
fracture of the right fifth toe is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well-grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing her 
claim.  See 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the appellant's 
service connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  In that regard, 
the Board is required to adjudicate claims for increased 
ratings in light of the schedular criteria provided by the 
regulations.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  In evaluating the severity of a disability, the 
Board must look to the entire record.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has 
held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. §§ 4.40, 4.45 (1999), which requires the VA to 
regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Service connection was granted for residuals of a chip 
fracture of the right fifth toe and a noncompensable 
evaluation has been assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  Under that code, a 10 percent 
evaluation is warranted for moderate malunion or nonunion of 
the tarsal or metatarsal bones.  A 20 percent evaluation is 
warranted for moderately severe malunion or nonunion of the 
tarsal or metatarsal bones.  A 30 percent evaluation requires 
a severe malunion or nonunion of the tarsal or metatarsal 
bones.  In addition, in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, a 10 percent evaluation will be 
assigned where there is evidence of a moderate foot injury.  
A 20 percent evaluation is warranted for a moderately severe 
foot injury and a 30 percent evaluation requires a severe 
foot injury.  However, where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (1999).  

Reviewing the evidence of record, particularly the more 
recent clinical findings, the Board concludes that the 
currently assigned noncompensable evaluation for the service-
connected residuals of a chip fracture of the right fifth toe 
is appropriate.  In reaching such conclusion, the Board notes 
that on recent VA examination conducted in July 1998, the 
veteran indicated that she had no complaints of her fifth 
toe; on examination, there was no evidence of any fracture, 
malunion or nonunion of the tarsal and/or metatarsal bones.  
In fact, it was noted that there was no pain on palpation of 
the toe or the fifth metatarsal or the metatarsophalangeal 
joint.  Primary symptomatology attributable to the right foot 
involved pain associated with degenerative joint disease of 
the right first tarsometatarsal joint.  However, the Board 
would point out that the veteran's actual service-connected 
disability on appeal involves the right fifth toe.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5283.  Therefore, other noted 
foot symptomatology, such as the veteran's service-connected 
residuals of tarsometatarsal sprain of the right first toe, 
is not for consideration in evaluating the veteran's service-
connected residuals of a chip fracture of the right fifth 
toe, as it is a separate condition.  

Therefore, in the absence of objective medical evidence of 
significant residuals indicating functional loss, the Board 
is of the opinion that the service-connected residuals of a 
chip fracture of the right fifth toe are adequately 
represented by the current noncompensable evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  The 
Board also has considered whether a higher disability 
evaluation may be assigned under another potentially 
applicable diagnostic code.  The Board notes that in the 
absence of evidence of claw foot, severe hallux valgus or 
moderate foot disability, a compensable evaluation is not 
assignable under Diagnostic Codes 5278, 5281 and 5284, 
respectively.  Accordingly, in the absence of evidence of 
more severe symptomatology, the claim for an increased 
(compensable) evaluation for the service-connected residuals 
of a chip fracture of the right fifth toe must be denied.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's service-
connected residuals of a chip fracture of the right fifth 
toe, as well as the current clinical manifestations of this 
disability and its effect on the veteran's earning capacity, 
as well as the effects upon her ordinary activity.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  As noted above, the 
functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, 8 Vet. App. at 206, along with all 
other pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence, as previously 
discussed, is consistent with a noncompensable evaluation for 
the service-connected residuals of a chip fracture of the 
right fifth toe.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.  Should the veteran's disability picture change 
in the future, she may be assigned a higher rating.  See 38 
C.F.R. § 4.1.  


ORDER

Entitlement to service connection for a skin disorder, 
diagnosed as hidradenitis suppurativa, is denied.  

Entitlement to service connection for chronic bronchitis is 
denied.  

An increased (compensable) evaluation for residuals of a chip 
fracture of the right fifth toe is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

